DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 April 2021.
2.  Claims 1, 3-9, 11-15 and 17-20 are pending in the application.
3.  Claims 1, 3-9, 11-15 and 17-20 have been allowed.
4.  Claims 2, 10 and 16 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.
Information Disclosure Statement
6.  The examiner has considered the information disclosure statement (IDS) filed on 17 March 2021 and 15 April 2021.
Allowable Subject Matter
7.  Claims 1, 3-9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claims 2, 10 and 16 into independent claims 1, 9 and 15.  Since independent claims 1, 9 and 15 have allowable subject matter the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Hersans US 2019/0236284 A1 directed to enabling and validating data encryption [abstract].
B.  Seo et al US 2019/0065711 A1 directed to controlling the permission of an application program [0002].
C.  Shimizu US 2015/0264088 A1 directed to preventing security from not being maintained for a user mode due to a setting of the user mode being changed in accordance with a security policy setting [0019].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492